Exhibit 10.39

 

581 HIGHWOODS, L.P.

(“Landlord”)

 

and

 

SYNIVERSE TECHNOLOGIES, INC.

(“Tenant”)

 

OFFICE LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.    BASIC DEFINITIONS AND PROVISIONS.    1      a.   
        Premises.    1      b.            Term.    1      c.   
        Permitted Use.    1      d.            Occupancy Limitation.    1     
e.            Lease Year.    1      f.            Base Rent.    1      g.   
        Rent Payment Address.    1      h.            Security Deposit.    2  
   i.            Business Hours.    2      j.            Electrical Service.   
2      k.            Initial After Hours HVAC Rate.    2      l.   
        Parking.    2      m.            Intentionally Omitted.    2      n.   
        Tenant’s Broker.    2      o.            Notice Addresses.    2      p.
           Land.    2 SECTION 2.    LEASED PREMISES.    3      a.   
        Premises.    3      b.            Rentable Square Foot Determination.   
3      c.            Common Areas.    3 SECTION 3.    TERM.    3      a.   
        Commencement and Expiration Dates.    3      b.            Delivery of
Possession.    3      c.            Failure to Timely Deliver Possession.    3  
   d.            Adjustment of Expiration Date.    3      e.            Right to
Occupy.    3      f.            Commencement Agreement.    4 SECTION 4.    USE.
   4      a.            Permitted Use.    4      b.            Prohibited Uses.
   4      c.            Prohibited Equipment in Premises.    4 SECTION 5.   
RENT.    4      a.            Payment Obligations.    4      b.            Base
Rent.    5      c.            Additional Rent.    5      d.   
        Electricity.    5      e.            Free Rent.    6 SECTION 6.   
SECURITY DEPOSIT.    6      a.            Letter of Credit.    6      b.   
        Financial Tests.    6      c.            Form of Letter of Credit.    7
     d.            Drawing under Letter of Credit.    7 SECTION 7.    SERVICES
BY LANDLORD.    7      a.            Base Services.    7      b.   
        Landlord’s Maintenance.    8      c.            Shut Down of Building
Systems.    8      d.            Tenant’s Obligation to Report Defects.    9  
   e.            Limitation on Landlord’s Liability.    9 SECTION 8.    TENANT’S
ACCEPTANCE AND MAINTENANCE OF PREMISES.    9      a.            Acceptance of
Premises.    9      b.            Move-In Obligations.    9      c.   
        Tenant’s Maintenance.    9      d.            Alterations to Premises.
   9      e.            Restoration of Premises.    9

 

         

i

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

     f.            Landlord’s Performance of Tenant’s Obligations.    10      g.
           Construction Liens.    10      h.            Communications
Compliance.    10      i.            Necessary Work.      SECTION 9.    PROPERTY
OF TENANT.    11      a.            Property Taxes.    11      b.   
        Removal.    11 SECTION 10.    SIGNS.    11 SECTION 11.    ACCESS TO
PREMISES.    11      a.            Tenant’s Access.    11      b.   
        Landlord’s Access.    11      c.            Emergency Access.    12
SECTION 12.    TENANT’S RULES AND REGULATIONS.    12 SECTION 13.    COMPLIANCE
WITH LAWS.    12      a.            Tenant’s Compliance.    12      b.   
        Landlord’s Compliance.    12      c.            ADA Notices.    12
SECTION 14.    INSURANCE REQUIREMENTS.    12      a.            Tenant’s
Liability Insurance.    12      b.            Tenant’s Property Insurance.    12
     c.            Certificates of Insurance.    12      d.            Insurance
Policy Requirements.    13      e.            Landlord’s Property Insurance.   
13      f.            Mutual Waiver of Subrogation.    13 SECTION 15.   
INDEMNITY.    14 SECTION 16.    QUIET ENJOYMENT.    14 SECTION 17.   
SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.    14     
a.            Subordination and Attornment.    14      b.   
        Non-Disturbance.    14      c.            Estoppel Certificates.    14
SECTION 18.    ASSIGNMENT – SUBLEASE.    15      a.            Landlord Consent.
   15      b.            Definition of Assignment.    15      c.   
        Permitted Assignments/Subleases.    15      d.            Intentionally
Omitted.    16      e.            Prohibited Assignments/Subleases.    16     
f.            Intentionally Omitted.    16      g.            Landlord’s Right
to Collect Sublease Rents upon Tenant Default.    16      h.            Excess
Rents.    16      i.            Landlord’s Fees.    16      j.            Notice
to Landlord.    16      k.            Intentionally Omitted.    16      l.   
        Unauthorized Assignment or Sublease.    16 SECTION 19.    DAMAGES TO
PREMISES.    17      a.            Landlord’s Restoration Obligations.    17  
   b.            Termination of Lease by Landlord.    17      c.   
        Termination of Lease by Tenant.    17      d.            Tenant’s
Restoration Obligations.    17      e.            Rent Abatement.    17      f.
           Waiver of Claims.    17 SECTION 20.    EMINENT DOMAIN.    18      a.
           Effect on Lease.    18      b.            Right to Condemnation
Award.    18 SECTION 21.    ENVIRONMENTAL COMPLIANCE.    18      a.   
        Environmental Laws.    18      b.            Tenant’s Responsibility.   
18      c.            Tenant’s Liability.    18      d.            Limitation on
Tenant’s Liability.    18

 

         

ii

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

     e.            Inspections by Landlord.    19      f.            Landlord’s
Liability.    19      g.            Property.    19      h.            Tenant’s
Liability After Termination of Lease.    19 SECTION 22.    DEFAULT.    19     
a.            Tenant’s Default.    19      b.            Landlord’s Remedies.   
20      c.            Landlord’s Expenses; Attorneys Fees.    20      d.   
        Remedies Cumulative.    20      e.            No Accord and
Satisfaction.    20      f.            No Reinstatement.    20      g.   
        Summary Ejectment.    20 SECTION 23.    MULTIPLE DEFAULTS.    21      a.
           Loss of Option Rights.    21      b.            Increased Security
Deposit.    21      c.            Effect on Notice Rights and Cure Periods.   
21 SECTION 24.    LANDLORD DEFAULT.    21      a.            Landlord’s Default.
   21      b.            Tenant’s Remedies.    21 SECTION 25.    BANKRUPTCY.   
21      a.            Trustee’s Rights.    21      b.            Assumption of
Lease Obligations.    21 SECTION 26.    NOTICES.    22      a.   
        Addresses.    22      b.            Form; Delivery; Receipt.    22     
c.            Address Changes.    22      d.            Notice by Legal Counsel.
   22 SECTION 27.    HOLDING OVER.    22 SECTION 28.    BROKER’S COMMISSIONS.   
22      a.            Broker.    22      b.            Landlord’s Obligation.   
22      c.            Indemnity.    23 SECTION 29.    MISCELLANEOUS.    23     
a.            No Agency.    23      b.            Force Majeure.    23      c.
           Building Standard Improvements.    23      d.            Limitation
on Damages.    23      e.            Satisfaction of Judgments Against Landlord.
   23      f.            Interest.    23      g.            Legal Costs.    23  
   h.            Sale of Premises or Building.    23      i.            Time of
the Essence.    23      j.            Transfer of Security Deposit.    23     
k.            Tender of Premises.    24      l.            Tenant’s Financial
Statements.    24      m.            Recordation.    24      n.   
        Partial Invalidity.    24      o.            Binding Effect.    24     
p.            Entire Agreement.    24      q.            Good Standing.    24  
   r.            Terminology.    24      s.            Headings.    24      t.
           Choice of Law.    24      u.            Effective Date.    24      v.
           Radon.    24      w.            Patriot Act Representation.    25  
   x.            Fiber Optic Cabling.    25      y.            Back-Up Power.   
25      z.            Landlord’s Personal Property.    25

 

         

iii

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

SECTION 30.    SPECIAL CONDITIONS.    25 SECTION 31.    ADDENDA AND EXHIBITS.   
25      a.            Lease Addendum Number One – “Work Letter”    25      b.   
        Lease Addendum Number Two – “Additional Rent - Operating Expense Pass
Throughs”    25      c.            Lease Addendum Number Three – “Option to
Renew Lease Term”    25      d.            Lease Addendum Number Four – “Offer
Right”    25      e.            Lease Addendum Number Five – “Tenant Parking
Agreement”    25      f.            Exhibit A – Land    25      g.   
        Exhibit B – Premises    25      h.            Exhibit C – Commencement
Agreement    25      i.            Exhibit D – Letter of Credit    25      j.   
        Exhibit E – Rules and Regulations    25      k.            Exhibit F –
Landlord’s Personalty    25

 

         

iv

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

State of Florida:

County of Hillsborough:

 

OFFICE LEASE

 

THIS LEASE (“Lease”), made this              day of February, 2005, by and
between 581 HIGHWOODS, L.P., a Delaware Partnership, By: Highwoods Properties,
Inc., as agent, (“Landlord”) and SYNIVERSE TECHNOLOGIES, INC., a Delaware
corporation, (“Tenant”), provides as follows:

 

1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:

 

a.    Premises.    Rentable Square Feet:    198,750, being all of the rentable
area contained in the Building           Suite:    N/A           Building:   
Building I           Parking Garage   

That area shown on Schedule 1 to Addendum Number Five

          Street Address:    8125 Highwoods Palm Way           City/County:   
Tampa / Hillsborough           State/Zip Code:    Florida 33647-1765 b.    Term.
   Number of Months:    132           Commencement Date:    November 1, 2005  
        Expiration Date:    The last day of the 11th Lease Year c.    Permitted
Use.         general office use, including, without limitation, a network
operations center, data center, call center and other related telecommunications
services                 

 

d. Occupancy Limitation. No more than an average of 4.8 persons per one thousand
(1,000) rentable square feet.; provided, however, Landlord acknowledges and
agrees that approximately 25,000 square feet of the Premises will be used for a
network operations center and data center (collectively, the “Data Center”),
which area will require a greater occupancy limitation density of approximately
one (1) person per 100 square feet.

 

e. Lease Year. The twelve (12) month period beginning on the Commencement Date
and each anniversary thereof and ending on the day preceding the next following
Commencement Date anniversary, or if this Lease terminates prior to the next
following anniversary thereof, then the shorter period from the Commencement
Date or any anniversary date thereof through such termination.

 

f. Base Rent. The minimum base rent for the first Lease Year will be
$2,484,375.00 ($12.50 per Rentable Square Foot), payable in monthly installments
of $207,031.25 on the 1st day of each month. The Base Rent for each Lease Year
thereafter during the Initial Term will be equal to the Base Rent for the
immediately preceding Lease Year, multiplied by the CPI Ratio. For purposes of
this Lease, “CPI Ratio” means a fraction, the denominator of which is the
Revised Consumer Price Index for All Urban Consumers – Tampa – St. Petersburg -
Clearwater (1987 = 100), as published by the Bureau of Labor Statistics, U.S.
Department of Labor (the “Price Index”), for the month of (or if the Price Index
is not published for such month, then for month most closely preceding) the
first day of the preceding Lease Year, and the numerator of which is the Price
Index for that same month one year later. In the event that the United States
Bureau of Labor Statistics shall discontinue the issuance of the Index, then the
rental adjustment provided for herein shall be made on the basis of changes in
the most comparable and recognized cost of living index then issued and
available, which is published by the United States Government. Notwithstanding
the foregoing, the Base Rent for each Lease Year shall be no less than 102.5%
and no more than 103% of the Base Rent for the immediately preceding Lease Year.
If the Price Index which is the numerator of the CPI Ratio is not known at the
commencement of the new Lease Year, Tenant shall pay Base Rent in the amount
equal to 102.5% of the Base Rent for the immediately preceding Lease Year until
such time as the numerator is known, at which time an appropriate adjustment
will be made.

 

g.   Rent Payment Address.    581 HIGHWOODS, L. P.         

P.O. Box 406396

         Atlanta, Georgia 30384-6396          Attn: Lease Administrator         
Tax ID #: 56-2129752

 

                             

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

h. Security Deposit. Letter of Credit in the amount of $2,500,000.00, as more
specifically described in Section 6 below.

 

i. Business Hours. 8:00 A.M. to 6:00 P.M. Monday through Friday (excluding
National and State Holidays); provided, however, Landlord acknowledges and
agrees that Tenant may operate the Data Center and all call center areas 24
hours a day, 365 days a year.

 

j. Electrical Service. The Building is equipped with a 2,000 KVA transformer
providing 2,400 amps at 277/480 volts, which provides electricity for the
Building and parking areas. This capacity may not be exceeded unless Tenant
makes the necessary alterations subject to Landlord’s prior written approval,
which will not be unreasonably withheld.

 

k. Initial After Hours HVAC Rate. $12.00 per hour, per floor or portion thereof,
with a minimum of two (2) hours per occurrence; provided, however, there shall
be no after hours HVAC charge for service to the Data Center provided HVAC
service to the Data Center is provided by separate HVAC units installed by
Tenant which do not use Building chilled water or cooling towers.

 

l. Parking. Not to exceed 4.8 spaces per 1000 rentable square feet. See Tenant
Parking Agreement - Addendum Five.

 

m. Intentionally Omitted.

 

n.

  Tenant’s Broker.    The Monroe Group Incorporated          2241 Lake Crescent
Court          Windermere, Florida 34786          Attn: Lorene Monroe    
Landlord’s Broker.    Cushman & Wakefield of Florida, Inc.          One Tampa
City Center, Suite 3600          Tampa, Florida 33602          Attn: Andy May

o.

  Notice Addresses.          LANDLORD:    581 HIGHWOODS, L.P.          3111 W.
Dr. Martin Luther King, Jr. Blvd.          Suite 300          Tampa, Florida
33607          Attn: Lease Administrator     with a copy to:    581 HIGHWOODS,
L. P.          c/o Highwoods Properties, Inc.          3100 Smoketree Court,
Suite 600          Raleigh, North Carolina 27604          Attn: Manager, Lease
Administration     TENANT: (Until Commencement)               One Tampa City
Center          Suite 700          Tampa, Florida 33602-5157         
Attn:                                          (After Commencement)           
   8125 Highwoods Palm Way          Tampa, Florida 33647-1765         
Attn:                                     

 

p. Land. The real property on which the Building and Parking Garage is located,
more specifically described on Exhibit A, attached hereto.

 

         

2

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

2. LEASED PREMISES.

 

a. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit B,
attached hereto.

 

b. Rentable Square Foot Determination. The parties acknowledge that all square
foot measurements stated in this Lease (including the rentable square footage of
the Premises in Section 1.a) have been agreed upon by the parties and are deemed
conclusive for all purposes of this Lease. Tenant acknowledges receipt of the
Certificate of Tenant Areas dated January 28, 2003, prepared by Dimensions Plus,
Inc., establishing the rentable area of the Building as set forth in Section
1.a.

 

c. Common Areas. Subject to the terms of this Lease (i) Tenant shall have
exclusive access to the common areas within the Building (“Interior Common
Areas”), including entrances, hallways, lobbies, and elevators, and (ii) Tenant
shall have non-exclusive access to the parking areas, driveways, walkways,
plazas and other areas located on the Land and intended for the non-exclusive
use by occupants of the Building and occupants of other buildings in Highwoods
Preserve (“Exterior Common Areas”). Interior Common Areas and Exterior Common
Areas are together referred to as “Common Areas”. All use of the Common Areas
shall be subject to Landlord’s reasonable requirements. Landlord reserves the
right to reasonably alter the Building and the Land provided no such alteration
materially and adversely affects Tenant’s use of the Premises and Landlord
provides Tenant at least 10 days’ prior written notice in advance of commencing
any alteration.

 

3. TERM.

 

a. Commencement and Expiration Dates. The Lease Term commences on the earlier to
occur of (i) November 1, 2005, and (ii) the first day on which Tenant occupies
any part of the Premises for the purpose of conducting its business, and unless
sooner terminated, will expire on the Expiration Date, as set forth in Section
1b.

 

b. Delivery of Possession. Landlord shall use diligent efforts to deliver the
Premises to Tenant within ten days after Tenant’s delivery to Landlord of the
Letter of Credit described in Section 6.a. below (the “Target Delivery Date”).
Tenant acknowledges that it has conducted all inspections and examinations of
the Premises which it deems advisable, and as a result of those inspections and
examinations, Tenant accepts the Premises in their “as-is” condition, without
representation or warranty of any kind other than as expressly set forth in this
Lease. Tenant acknowledges that it will be solely responsible for any
improvements or alterations to the Premises necessary or desirable for Tenant’s
business operations.

 

c. Failure to Timely Deliver Possession. In the event Landlord is unable to
deliver possession of the Premises on or before the Target Delivery Date, then,
as Tenant’s sole and exclusive remedy, the Commencement Date, the Expiration
Date, and all other dates that may be affected by their change will be extended
one day for each day from the Target Delivery Date until Landlord delivers the
Premises to Tenant. No such delay shall relieve Tenant of its obligations under
this Lease, and neither Landlord nor Landlord’s agents shall be liable to Tenant
for any loss or damage resulting from the delay in delivery of possession.
Notwithstanding the foregoing, if Landlord fails to deliver possession of the
Premise to Tenant on or before thirty (30) days after the Target Delivery Date,
then as Tenant’s sole and exclusive remedy, Tenant may terminate this Lease by
giving notice to Landlord within ten (10) days after that date.

 

d. Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then Landlord, at its option, may extend the Term
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last calendar month of the Term. Tenant shall pay Base Rent and
Additional Rent for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension.

 

e. Right to Occupy. Tenant shall not occupy the Premises for the conduct of its
business until Tenant has complied with all of the following requirements to the
extent applicable under the terms of this Lease: (i) delivery of all
certificates of insurance, (ii) delivery of the Letter of Credit, and (iii) if
Tenant is an entity, receipt of a good standing certificate from the State where
it was organized and a certificate of authority to do business in the State in
which the Premises are located (if different). Tenant’s failure to comply with
these (or any other conditions precedent to occupancy under the terms of this
Lease) shall not delay the Commencement Date.

 

         

3

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

f. Commencement Agreement. Promptly upon Landlord’s request, Tenant shall
execute and deliver a Commencement Agreement similar to Exhibit C, attached
hereto.

 

4. USE.

 

a. Permitted Use. The Premises may be used only for general office purposes in
connection with Tenant’s Permitted Use as defined in Section 1c (and for no
other use) and in accordance with the Occupancy Limitation as set forth in
Section 1d.

 

b. Prohibited Uses. All uses other than the Permitted Use are strictly
prohibited, including, without limitation, use:

 

  i. in violation of any restrictive covenants which apply to the Premises;

 

  ii. in any manner that constitutes a nuisance or trespass as to owners,
tenants or occupants of any other building located on the Highwoods Preserve
office campus in which the Building is located (the “Campus”);

 

  iii. in any manner which increases any insurance premiums or makes such
insurance unavailable to Landlord on the Building primarily as a result of
Tenant’s use; provided that, in the event of an increase in Landlord’s insurance
premiums which results from Tenant’s use of the Premises, Landlord may elect to
permit the use and charge Tenant for the increase in premiums, and Tenant’s
failure to pay Landlord, on demand, the amount of such increase shall be an
event of default;

 

  iv. in any manner that creates demands for electricity, heating or air
conditioning in excess of that stated in paragraph 1.(j); or

 

  v. for any purpose except the Permitted Use, unless consented to by Landlord
in writing, which consent Landlord may grant or withhold in its sole discretion.

 

c. Prohibited Equipment in Premises. Tenant shall not install any equipment in
the Premises that places unusual demands on the electrical, heating or air
conditioning systems (“High Demand Equipment”) without Landlord’s prior written
consent, which will not be unreasonably withheld, delayed or conditioned where
such High Demand Equipment does not exceed the capacity of existing Building
systems. No such consent will be given if Landlord determines, in its opinion,
that such equipment may not be safely used in the Premises or that electrical
service is not adequate to support the equipment. Landlord’s consent may be
conditioned, without limitation, upon separate metering of the High Demand
Equipment and Tenant’s payment of all engineering, equipment, installation,
maintenance, removal and restoration costs and utility charges associated with
the High Demand Equipment and the separate meter. If High Demand Equipment used
in the Premises by Tenant affect the temperature otherwise maintained by the
heating and air conditioning system, Landlord shall have the right to install
supplemental air conditioning units in the Premises with the cost of
engineering, installation, operation and maintenance of the units to be paid by
Tenant. All costs and expenses relating to High Demand Equipment and Landlord’s
administrative costs (such as reading meters and calculating invoices) shall be
Additional Rent, payable by Tenant upon demand.

 

5. RENT.

 

a. Payment Obligations. Tenant shall pay Base Rent and Additional Rent
(collectively, “Rent”), in advance, on or before the first day of each calendar
month during the Term, as follows:

 

  i. Rent payments shall be sent to the Rent Payment Address set forth in
Section 1f.

 

         

4

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

  ii. Except as otherwise expressly set forth herein, Rent shall be paid without
previous demand or notice and without set off or deduction. Tenant’s obligation
to pay Rent under this Lease is completely separate and independent from any of
Landlord’s obligations under this Lease.

 

  iii. If the Term commences on a day other than the first day of a calendar
month, then Rent for such month shall be (i) prorated for the period between the
Commencement Date and the last day of the month in which the Commencement Date
falls, and (ii) due and payable on the Commencement Date.

 

  iv. For each Base Rent payment Landlord receives after the tenth (10th) day of
the month, Landlord shall be entitled to all default remedies provided under the
terms of this Lease, and a late charge in the amount of five percent (5%) of all
Base Rent due for such month.

 

  v. If Landlord presents Tenant’s check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to all default
remedies provided under the terms of this Lease and the maximum lawful bad check
fee or five percent (5%) of the amount of such check, whichever amount is less.

 

b. Base Rent. Tenant shall pay Base Rent as set forth in Section 1f. Beginning
on the first day of the calendar month first beginning after Landlord’s receipt
of the financial statements described in Section 6.b below evidencing Tenant’s
satisfaction of both financial tests described in Section 6.b, Base Rent will be
reduced by $.30 per rentable square foot. Thereafter, beginning on the first day
of the calendar month first beginning after Landlord’s receipt of the financial
statements described in Section 6.b below evidencing Tenant’s failure to satisfy
both financial tests described in Section 6.b, Base Rent will be increased by
$.30 per rentable square foot (i.e., returned to $12.50 per rentable square
foot, subject to adjustment for CPI Ratio in accordance with Section 1f). If
during a period when Base Rent has been reduced in accordance with the second
sentence of this Section 5.b., Tenant fails to timely deliver the financial
statements described in Section 6.b, then beginning on the first day of the
calendar month first beginning after the date that such financial statements
should have been delivered to Landlord, Base Rent will be increased by $.30 per
rentable square foot.

 

c. Additional Rent. In addition to Base Rent, Tenant shall pay as rent all sums
and charges due and payable by Tenant under this Lease (“Additional Rent”),
including, but not limited to, the following:

 

  i. Tenant’s Proportionate Share of Landlord’s Operating Expenses as set forth
in Lease Addendum Number Two;

 

  ii. Electricity Charges described in Section 5.d., below;

 

  iii. Any sales or use tax imposed on rents collected by Landlord or any tax on
rents in lieu of ad valorem taxes on the Building, even though laws imposing
such taxes attempt to require Landlord to pay the same; provided, however, if
any such sales or use tax are imposed on Landlord and Landlord is prohibited by
applicable law from collecting the amount of such tax from Tenant as Additional
Rent, then Landlord, upon sixty (60) days prior notice to Tenant, may terminate
this Lease; and

 

  iv. Any construction supervision fees in connection with the construction of
Tenant Improvements or alterations to the Premises.

 

d. Electricity. Tenant shall contract directly with Tampa Electric Company or
other electrical utility reasonably acceptable to Landlord for provision of
electricity to the Building and the parking areas, and Tenant shall pay when due
to such utility all charges for the provision of such electricity (“Electricity
Charges”), subject to subsection (e) below. Landlord shall install, at its sole
cost, a submeter measuring electrical consumption witin the parking areas, and
Tenant shall receive a credit against Tenant’s Proportionate Share of Operating
Expenses for Landlord’s share of the cost of electricity consumed in the parking
areas. Landlord’s share of such costs will be equal to 1 minus a fraction, the
numerator of which is the number of parking spaces in the parking area intended
for Tenant’s use and the denominator of which is the total number of parking
spaces in the parking area.

 

         

5

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

e. Free Rent. Landlord and Tenant acknowledge and agree that Tenant will not be
required to pay monthly installments of Base Rent, its Proportionate Share of
Operating Expenses, or Electricity Charges otherwise due and payable for the
first twelve (12) months of the Term (except as provided in this paragraph).
Notwithstanding the preceding sentence, if Tenant’s Proportionate Share of
Operating Expenses plus Electricity Charges for the first twelve (12) months of
the Term exceed $8.00 per rentable square foot, Tenant shall pay to Landlord the
amount of that difference within fifteen (15) days after invoice.

 

6. SECURITY DEPOSIT.

 

a. Letter of Credit. Within thirty (30) days after execution of this Lease, and
as security for the full and faithful performance by Tenant of each and every
term, provision, covenant, and condition of this Lease, Tenant shall deliver to
Landlord an irrevocable letter of credit (“Letter of Credit”) issued by a major
money center bank with a Standard & Poor’s rating of not less than “A”. The
Letter of Credit shall be in the original stated amount of U.S. $1,250,000, but
shall automatically increase to the amount of U.S. $2,500,000 on or before
October 31, 2005 (unless the Letter of Credit is retired before such period in
accordance with the provisions hereof). Thereafter, the amount of the Letter of
Credit shall automatically reduce by $500,000 annually, beginning on the second
anniversary of the Commencement Date, and occurring on each subsequent
anniversary of the Commencement Date thereafter for the next four years, after
which the Letter of Credit shall terminate.

 

b. Financial Tests. At such time, if any, that at the end of any fiscal quarter
of Tenant, both (a) Tenant’s ratio of total debt to adjusted EBITDA is equal or
less than 3.0 to 1, and (b) Tenant’s ratio of adjusted EBITDA to cash interest
is greater than or equal to 3.0 to 1, in each case calculated on a rolling four
quarter basis, the Letter of Credit will no longer be required, and Landlord
shall promptly deliver the Letter of Credit to Tenant. However, if at the end of
any two consecutive fiscal quarter thereafter, Tenant does not meet both of such
financial tests, Tenant shall provide to Landlord a new Letter of Credit meeting
the requirements of this section. For purposes of the paragraph, “EBITDA”,
“total debt” and “cash interest” shall have the same meaning accorded each of
those terms in Tenant’s senior loan facility, as the facility or those
definitions change from time to time. Tenant represents that a summary the
definition of those terms as defined in greater detail in Tenant’s current
senior loan facility is as follows:

 

(i) EBITDA is determined by adding net interest expense, income taxes,
restructuring, depreciation and amortization, restructuring charges and
impairment losses on intangible assets, transition expenses relation to the
integration of acquired business, expenses related to the facilities move and
any extraordinary, unusual or non-recurring expenses to net income (loss),

 

(ii) total debt means at any date, the accreted value of all obligations
evidenced by notes, bonds, debentures or other similar instruments, determined
on a consolidated basis in accordance with GAAP and reported in our financial
statements, and

 

(iii) cash Interest means accrued interest payable in cash on all obligations
evidenced by notes, bonds, debentures or other similar instruments, excluding
any premiums or fees paid to redeem any obligations evidenced by notes, bonds,
debentures or other similar instruments.

 

Tenant shall promptly notify Landlord of any change in the definition of those
terms as used in Tenant’s then-existing senior loan facility, and Landlord and
Tenant shall promptly execute an amendment to this Lease replacing the
definitions set forth in this subsection 6.c with the definitions in the
then-existing senior loan facility. To assist Landlord in evaluating the
compliance of Tenant with these financial tests, Tenant shall provide to
Landlord, no later than 45 days after the end of each fiscal quarter, financial
statements for such quarter in the form provided by Tenant to its lenders,
certified to have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis. The calculations of Tenant’s
compliance with the financial tests shall be made in Landlord’s reasonable
judgment.

 

         

6

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

c. Form of Letter of Credit. The Letter of Credit shall be in the form of a
customary irrevocable letter of credit, satisfactory in form and substance to
Landlord. Among other things, it shall (i) name Landlord as beneficiary, (ii)
have an Initial Expiration Date no earlier than November 1, 2006, (iii) contain
a so-called evergreen provision requiring annual renewal of the Letter of Credit
unless the issuer notifies Landlord at least sixty (60) days prior to the
nonrenewal and permits Landlord to draw the remaining amount available
thereunder, (iv) be payable at an office of the issuer located in the Tampa,
Florida metropolitan area, (v) require, as a condition for payment, presentation
of a sight draft referring to the Letter of Credit and a written statement of
Landlord containing the following text: “the tenant is in default beyond any
applicable notice and cure period under that certain Lease Agreement dated
             by and between the applicant, as tenant, and beneficiary, as
landlord (the “Lease Agreement”) in the amount of $            ; (vi) be
assignable and transferable, including successive transfers, and (vii) permit
partial drawings. A copy of the form of Letter of Credit required by this
provision is attached as Exhibit D.

 

d. Drawing under Letter of Credit. If any default occurs under this Lease which
continues beyond any applicable notice and cure period, Landlord shall be
entitled to make a drawing under the Letter of Credit only for the payment of
amounts currently due under the Lease, for the cost to cure Tenant’s default, or
to pay for damages caused by Tenant’s default. The application of such drawings
shall not limit Landlord’s remedies for default under the terms of this Lease.
If the Landlord draws upon the Letter of Credit as provided herein, Tenant shall
promptly, and in each such instance, furnish to Landlord an amendment to the
Letter of Credit increasing the amount available in respect of such amount, an
additional Letter of Credit in the form provided herein, or pay to the Landlord
such additional sums, which when added to the remaining balance of the existing
Letter of Credit equals the amount required under the provisions of this
Section. If for any reason, any Letter of Credit expires prior to November 1,
2011 and Landlord fails or neglects to make a prior drawing of funds under such
expiring Letter of Credit, Tenant shall be obligated to furnish another Letter
of Credit or cash, in the amount of the Letter of Credit required under the
provisions of this Section. Additionally, in accordance with the provisions of
the Letter of Credit, Landlord shall be entitled to make a drawing if the issuer
provides notification that the Letter of Credit will not be automatically
renewed in the event that Tenant does not provide a replacement Letter of Credit
on or before ten (10) business days prior to such nonrenewal. Landlord will
deposit such funds (the “Deposit”) into an interest bearing account to secure
Tenant’s obligations under this Lease. Such amounts may be withdrawn by Landlord
in the event of the occurrence of a default which continues beyond any
applicable notice and cure period. In such event, Tenant shall promptly, and in
each such instance, pay to the Landlord such additional sums, which when added
to the remaining balance of the Deposit, equals the amounts required under the
provisions of this Section.

 

7. SERVICES BY LANDLORD.

 

a. Base Services. Provided that Tenant is not then in default, Landlord shall
cause to be furnished to the Building, or as applicable, the Premises, the
following services:

 

  i. Water for drinking, lavatory and toilet purposes.

 

  ii. Operatorless elevator service.

 

  iii. Building standard fluorescent lighting fixtures; Tenant shall service,
replace and maintain at its own expense any incandescent fixtures, table lamps,
or lighting other than the building standard fluorescent light, and any dimmers
or lighting controls other than controls for the building standard fluorescent
lighting.

 

  iv. Heating and air conditioning for the reasonably comfortable use and
occupancy of the Premises during Business Hours as set forth in Section 1h;
provided that, heating and cooling conforming to any governmental regulation
prescribing limitations thereon shall be deemed to comply with this service.

 

  v. After Business Hours heating and air conditioning at the After Hours HVAC
rate set forth in Section 1j, with such charges subject to commercially
reasonable annual increases as determined by Landlord.

 

         

7

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

  vi. Janitorial services five (5) days a week (excluding National and State
holidays) after Business Hours; provided, however, that janitorial services will
be provided seven (7) days a week for the Data Center and all call center areas.

 

  vii. parking spaces as set forth in Lease Addendum Number Five.

 

Before entering into a service contract for the Building or Land in an amount in
excess of $10,000 per year, Landlord shall request at least three (3) bids for
such service, and Landlord shall select the lowest responsive and reputable
bidder.

 

b. Landlord’s Maintenance. Landlord shall make all repairs and replacements to
the Building and Land (including without limitation, Building fixtures and
equipment), Common Areas and Building Standard Improvements in the Premises,
except for repairs and replacements that Tenant must make under Section 8.
Landlord’s maintenance shall include the roof, foundation, exterior walls,
interior structural walls, all structural components, and all Building systems,
such as mechanical, electrical, HVAC, and plumbing. Repairs or replacements
shall be made within a reasonable time (depending on the nature of the repair or
replacement needed) after receiving notice from Tenant or Landlord having actual
knowledge of the need for a repair or replacement. All maintenance shall be
performed in a manner reasonably intended to minimize disturbance of Tenant’s
business. At Tenant’s request and with Tenant’s payment of any additional costs
resulting from the performance of such work after business hours, any such
maintenance shall be performed during non-business hours. If Landlord fails to
undertake and complete all any maintenance or repairs as required under this
Lease the failure of which materially and adversely affects Tenant’s business
operations, then thirty (30) days after written request (or such longer period
as is necessary if the repair cannot be reasonably completed within the thirty
(30) day period and Landlord commences within such 30 day period and is
diligently pursuing completion of such repair), Tenant shall have the right, to
undertake and complete such maintenance or repairs at Landlord’s cost and
expense (except that nothing in this paragraph shall preclude Landlord from
recovering costs of a nature which would be recovered as Operating Expenses if
incurred by Landlord). In performing such work, Tenant shall (i) proceed in
accordance with the applicable provisions of this Lease (including the
Construction Rules) and all applicable Laws; (ii) use only such contractors,
suppliers, etc. as are duly licensed in the State of Florida and insured to
effect such repairs and who perform such repairs in first class buildings in the
normal course of their business (and if such cure or remedy could affect any
warranty applicable to the Building or any of the base Building systems or
structures, then Tenant shall use Landlord’s contractors therefor, provided that
Landlord provides to Tenant the names of such contractors within two (2)
business days after Landlord receives a written request therefor); (iii) upon
commencing such repairs, complete the same within a reasonable period of time,
(iv) effect such repairs in a good and workmanlike quality; (v) use new
materials; (vi) make reasonable efforts to minimize any material interference or
impact on the other tenants and occupants of the Building; and (vii) indemnify
and hold Landlord and its lender(s) harmless from any and all liability, damage
and expense arising from injury to persons or personal property arising out of
or resulting from Tenant’s exercise of such rights. Landlord shall have thirty
(30) days from receipt of Tenant’s invoice(s) for such costs to make payment in
full. In the event Landlord fails to tender full payment within said thirty (30)
day period, Tenant may thereafter begin to offset such costs against up to 10%
of each monthly installment of Base Rent due under this Lease until the entire
cost has been recovered.

 

c. Shut Down of Building Systems. Landlord shall have the right, during
non-business hours, to shut down the Building systems (including electricity and
HVAC systems) for required maintenance and safety inspections, and otherwise in
cases of emergency provided that the following guidelines are met:

 

  i. In the case of required maintenance and safety inspections, Tenant is
provided written notice at least 48 hours prior to shutdown and approves the
scheduled time;

 

  ii. In the case of emergency, Landlord attempts to contact the specified
Tenant contact person prior to the shutdown. Landlord shall make reasonable
efforts to contact Tenant as soon as possible in the event prior notification is
not possible.

 

Landlord shall exercise such right in a manner reasonably intended to minimize
disturbance of Tenant’s business.

 

         

8

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

d. Tenant’s Obligation to Report Defects. Tenant shall report to Landlord
immediately any defective condition in or about the Premises known to Tenant and
if such defect is not so reported and such failure to promptly report results in
other damage, Tenant shall be liable for same.

 

e. Limitation on Landlord’s Liability. Tenant shall insure its property against
loss or damage and shall look solely to such insurance for recovery in the event
of such loss or damage. Tenant hereby releases Landlord from any claim for loss
or damage to Tenant and its property due to the building or any part or
appurtenance thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas, water, sewer or steam pipes, or from
problems with electrical service.

 

8. TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.

 

a. Acceptance of Premises. Subject to the terms of the attached Workletter, if
any, Tenant’s occupancy of the Premises is Tenant’s representation to Landlord
that (i) Tenant has examined and inspected the Premises, (ii) finds the Premises
to be as represented by Landlord and satisfactory for Tenant’s intended use, and
(iii) constitutes Tenant’s acceptance of the Premises “as is”. Landlord makes no
representation or warranty as to the condition of the Premises except as may be
specifically set forth in the Workletter. Except as otherwise provided in this
Lease, all installations and improvements hereafter placed on or in the Premises
by Tenant (or by Landlord at Tenant’s request) shall be for Tenant’s account and
at Tenant’s sole cost.

 

b. Move-In Obligations. Tenant shall schedule its move-in with the Landlord’s
Property Manager. During Tenant’s move-in, a representative of Tenant must be
on-site with Tenant’s moving company to insure proper treatment of the Building
and the Premises. Tenant must properly dispose of all packing material and
refuse in accordance with the Rules and Regulations. Any damage or destruction
to the Building or the Premises due to moving will be the sole responsibility of
Tenant.

 

c. Tenant’s Maintenance. Except as otherwise required of Landlord pursuant to
Section 7(b), Tenant shall: (i) keep the Premises (including without limitation,
the demising walls, internal walls, ceiling, floor covering, and doors) and
fixtures in good order subject to ordinary wear and tear; (ii) make repairs and
replacements to the Premises or Building needed because of Tenant’s misuse or
negligence; (iii) repair and replace Non-Standard Improvements, together with
any specialty plumbing, electrical or mechanical equipment and any special
equipment or decorative treatments, installed by or at Tenant’s request that
serve the Premises; and (iv) not commit waste.

 

d. Alterations to Premises. Tenant shall make no alterations to the Premises
without Landlord’s prior consent, which consent may be granted or withheld in
Landlord’s sole discretion; provided, however, that Tenant shall be entitled to
make non-material repairs and alterations to the Building without Landlord’s
consent (but with prior notice to Landlord which notice shall include the plans
and specifications for any alteration requiring a permit and Tenant shall
deliver as-built plans of such alterations promptly after completion) so long as
such repairs or alterations do not affect the structural integrity of the
Building or the outside appearance of the Building, do not exceed the capacity
of the Building systems, and do not cost more than $25,000; provided, further,
Landlord acknowledges and agrees that Tenant shall be permitted to install two
separate HVAC units for service to the Data Center. If Tenant requests such
alterations, then Tenant shall provide Landlord’s Property Manager with a
complete set of construction drawings. If Landlord consents to the alterations,
then the Property Manager shall determine the actual cost of the work to be done
(to include a construction supervision fee to be paid to Landlord in the amount
set forth in Section 1l). Tenant may then either agree to pay Landlord to have
the work done or withdraw its request for alterations.

 

e. Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall (i) deliver each and every part of the Premises in good
repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant’s sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, then at Landlord’s request, Tenant shall remove as part of
Tenant’s restoration obligation, any of such Non-Standard Improvements. Tenant
shall repair any damage caused by the removal of any Non-Standard Improvements
and restore the affected area to the condition existing prior to the
installation of such improvements. Notwithstanding immediately preceding
sentences, Landlord may request the removal of Non-Standard Improvements only
if: (i) such improvements located in the Data Center are inconsistent

 

         

9

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

with general office use or make the portion of the Data Center in which they are
located unusable for general office purposes; or (ii) the cost to demolish and
remove such Non-Standard Improvement is materially greater than the cost of
removal of tenant improvements customarily found in first class office space.
Examples of Non-Standard Improvements which Landlord could require Tenant to
remove under this paragraph include, without limitation, plumbing lines and
fixtures added after the Effective Date; supplemental HVAC equipment associated
with the Data Center and installed after the Effective Date (including split
systems, air handlers, thermostats, ductwork, diffusers and returns); any
drywall partitioning installed to “harden” the Data Center (isolating it from
the existing pre-cast concrete and glass exterior wall system); non-standard
lighting or ceilings; and flooring that differs from the existing raised
flooring system. “Non-Standard Improvements” means such items as (i) High Demand
Equipment and separate meters, (ii) all wiring and cabling from the point of
origin to the termination point, (iii) raised floors for computer or
communications systems, (iv) telephone equipment, security systems, and UPS
systems, (iv) equipment racks, (v) alterations installed by or at the request of
Tenant after the Commencement Date, and (vi) any other improvements that are not
part of the Building Standard Improvements.

 

f. Landlord’s Performance of Tenant’s Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within five (5) days after receipt of notice from Landlord specifying the
work needed, and thereafter diligently and continuously pursuing the work until
completion, then Landlord shall have the right, but not the obligation, to
perform such work. Any amounts expended by Landlord on such maintenance or
restoration shall be Additional Rent to be paid by Tenant to Landlord within
thirty (30) days after demand.

 

g. Construction Liens. Tenant shall have no power to do any act or make any
contract that may create or be the foundation of any lien, mortgage or other
encumbrance upon the reversionary or other estate of Landlord, or any interest
of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING. Tenant shall keep
the Premises and the Building free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or on behalf of
Tenant. Should any lien or claim of lien be filed against the Premises or the
Building by reason of any act or omission of Tenant or any of Tenant’s agents,
employees, contractors or representatives, then Tenant shall cause the same to
be canceled and discharged of record by bond or otherwise within ten (10) days
after the filing thereof. Should Tenant fail to discharge the lien within ten
(10) days, then Landlord may discharge the lien. The amount paid by Landlord to
discharge the lien (whether directly or by bond), plus all administrative and
legal costs incurred by Landlord, shall be Additional Rent payable on demand.
The remedies provided herein shall be in addition to all other remedies
available to Landlord under this Lease or otherwise.

 

TENANT SHALL NOTIFY ANY CONTRACTOR PERFORMING ANY CONSTRUCTION WORK IN THE
PREMISES ON BEHALF OF TENANT THAT THIS LEASE SPECIFICALLY PROVIDES THAT THE
INTEREST OF LANDLORD IN THE PREMISES SHALL NOT BE SUBJECT TO LIENS FOR
IMPROVEMENTS MADE BY TENANT, AND NO MECHANIC’S LIEN OR OTHER LIEN FOR ANY SUCH
LABOR, SERVICES, MATERIALS, SUPPLIES, MACHINERY, FIXTURES OR EQUIPMENT SHALL
ATTACH TO OR AFFECT THE STATE OR INTEREST OF LANDLORD IN AND TO THE PREMISES,
THE BUILDING, OR ANY PORTION THEREOF. IN ADDITION, LANDLORD SHALL HAVE THE RIGHT
TO POST AND KEEP POSTED AT ALL REASONABLE TIMES ON THE PREMISES ANY NOTICES
WHICH LANDLORD SHALL BE REQUIRED SO TO POST FOR THE PROTECTION OF LANDLORD AND
THE PREMISES FROM ANY SUCH LIEN. TENANT AGREES TO PROMPTLY EXECUTE SUCH
INSTRUMENTS IN RECORDABLE FORM IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
FLORIDA STATUTE SECTION 713.10.

 

h. Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord requests otherwise or
consents in writing, all of Tenant’s telecommunications equipment shall be
located and remain solely in the Premises. Landlord shall not have any
responsibility for the maintenance of Tenant’s telecommunications equipment,
including wiring; nor for any wiring or other infrastructure to which Tenant’s
telecommunications equipment may be connected. Tenant agrees that, to the extent
any telecommunications service is interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto. Landlord
shall have the right during non-business hours and after reasonable prior
written notice to Tenant, to interrupt or turn off telecommunications facilities
as necessary in connection with repairs to the Building, or at any time without
notice to Tenant in the event of emergency. Landlord shall exercise its right in
a manner reasonably intended to minimize

 

         

10

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

disturbance of Tenant’s business. In the event that Tenant wishes at any time to
utilize the services of a telephone or telecommunications provider whose
equipment is not then servicing the Building, the provider shall not be
permitted to install its lines or other equipment within the Building without
first securing the prior written approval of Landlord. Landlord’s approval may
be conditioned in such a manner as to protect Landlord’s financial interests and
the interest of the Building. The refusal of Landlord to grant its approval to
any prospective telecommunications provider shall not be deemed a default or
breach by Landlord of its obligation under this Lease. The provision of this
paragraph may be enforced solely by Tenant and Landlord, are not for the benefit
of any other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease. Tenant shall not utilize any wireless communications equipment (other
than usual and customary cellular telephones), including antennae and satellite
receiver dishes, within the Premises or the Building, without Landlord’s prior
written consent. Landlord’s consent may be conditioned in such a manner so as to
protect Landlord’s financial interests and the interests of the Building. At
Landlord’s option, Tenant may be required to remove any and all
telecommunications equipment (including wireless equipment) installed in the
Premises or elsewhere in or on the Building by or on behalf of Tenant, including
wiring, or other facilities for telecommunications transmittal prior to the
expiration or termination of the Lease and at Tenant’s sole cost.

 

9. PROPERTY OF TENANT.

 

a. Property Taxes. Tenant shall pay when due all taxes levied or assessed upon
Tenant’s equipment, fixtures, furniture, leasehold improvements and personal
property located in the Premises.

 

b. Removal. Prior to the expiration or termination of this Lease, Tenant shall
remove all of Tenant’s furniture and equipment within the Premises; provided,
however, Tenant must repair all damages caused by such removal. If Tenant does
not remove its property from the Premises upon the expiration or earlier
termination (for whatever cause) of this Lease, such property shall be deemed
abandoned by Tenant, and Landlord may dispose of the same in whatever manner
Landlord may elect without any liability to Tenant and recover from Tenant all
reasonable costs incurred in connection with such disposition. Tenant’s failure
to remove its property from the Premises and repair all damage resulting
therefrom prior to the expiration or termination of this Lease shall constitute
a holdover under Section 26, below.

 

10. SIGNS. Except as set forth herein, Tenant shall not erect, install, or
display any sign or advertising material on the Land, upon the exterior of the
Building, or in the Premises but visible from outside the Building (including
any exterior doors, walls, or windows) without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall be permitted to install: (i) one (1) monument sign
incorporating Tenant’s name and logo; (ii) two (2) two-color pin letter signs
identifying Tenant on the Building parapet. The design, materials, size, color,
and location of any such signage shall be mutually acceptable to Landlord and
Tenant and shall conform to all Laws. Tenant shall submit to Landlord for review
prior to installation of such signs a complete and detailed set of plans and
specifications for such signs. Tenant will pay for all costs associated with the
signage rights provided herein, including, without limitation, design,
construction, installation, and permitting as well as ongoing maintenance costs.
On or before the expiration or earlier termination of the Term, Tenant shall, at
its expense, remove such signs and repair all portions of the Building affected
thereby to good condition and uniform appearance.

 

11. ACCESS TO PREMISES.

 

a. Tenant’s Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to common and
public areas of the Building twenty-four hours a day, seven days a week;
provided, however, Landlord by reasonable regulation may control such access as
needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after Business Hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises compromise the security of the
Building.

 

b. Landlord’s Access. Landlord shall have the right, at all reasonable times and
upon reasonable prior notice, either itself or through its authorized agents, to
enter the Premises (i) to make repairs, alterations or changes as Landlord deems
necessary (without prior notice for entry to perform routine repairs and
maintenance), (ii) to inspect the Premises, mechanical systems and electrical
devices, and (iii) to show the Premises to prospective

 

         

11

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

mortgagees and purchasers, all in a manner reasonably intended to minimize
disturbance of Tenant’s business. Within twelve (12) months prior to the
Expiration Date, Landlord shall have the right, either itself or through its
authorized agents, to enter the Premises at all reasonable times to show
prospective tenants.

 

c. Emergency Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency.

 

12. TENANT’S RULES AND REGULATIONS.

 

a. Tenant shall comply with the Rules and Regulations attached as Exhibit E. The
Rules and Regulations may be reasonably modified from time to time by Landlord,
effective as of the date delivered to Tenant or posted on the Premises, provided
such rules do not materially adversely affect Tenant’s rights under this Lease.
Any conflict between this Lease and the Rules and Regulations shall be governed
by the terms of this Lease.

 

13. COMPLIANCE WITH LAWS.

 

a. Tenant’s Compliance. Tenant, at Tenant’s sole expense, shall comply in all
material respects with all laws, rules, orders, ordinances, directions,
regulations and requirements of federal, state, county and municipal authorities
now in force, which shall impose any duty upon Landlord or Tenant with respect
to the use or occupation of the Premises or alteration of the Premises (“Laws”),
including without limitation The Americans With Disabilities Act (the “ADA”).
Tenant shall be solely responsible for the cost of any alterations or
improvements to the Building or the Land required by Laws as a result of
alterations to the Premises performed by or for Tenant.

 

b. Landlord’s Compliance. Landlord, at Landlord’s sole expense (except as
provided in Section 13.a above and Addendum Number Two), shall comply in all
material respects with all Laws as they apply to the Building. Landlord shall
not be required to make changes to the Common Areas or restrooms of the Building
to comply with ADA standards adopted after construction of the Building unless
specifically required to do so by Laws.

 

c. ADA Notices. If Tenant receives any notices alleging a violation of ADA
relating to any portion of the Building or Premises (including any governmental
or regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice.

 

14. INSURANCE REQUIREMENTS.

 

a. Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord’s Property Manager, any mortgagee, ground lessor or master lessor, and
Tenant, Commercial General Liability Insurance (ISO CGL Form CG0001 or its
equivalent) with a combined single limit, each Occurrence and General
Aggregate-per location of at least TWO MILLION DOLLARS ($2,000,000), which
policy shall insure against liability of Tenant, arising out of and in
connection with Tenant’s use of the Premises, and which shall insure the
indemnity provisions contained in this Lease and delete contractual liability
exclusions for personal injury and advertising injury liability. Not more
frequently than once every three (3) years, Landlord may require the limits to
be increased if in its reasonable judgment (or that of its mortgagee) the
coverage is insufficient, provided that such increased coverage is commercially
reasonable in relation to other office space in class “A” office buildings in
the New Tampa area.

 

b. Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value
and with coinsurance waived. For purposes of this provision, “Tenant’s Property”
shall mean Tenant’s personal property and equipment, and any Non-Standard
Improvements to the Premises. Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to the Tenant’s Property, regardless of
the cause of the loss or damage.

 

c. Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates of insurance
binding upon the insurer (including copies of all required endorsements under
subsection 14.d. below) or other evidence of insurance satisfactory to Landlord.
All such

 

         

12

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

policies shall be non-assessable and shall contain language to the extent
obtainable that: (i) any loss shall be payable notwithstanding any act or
negligence of Landlord or Tenant that might otherwise result in forfeiture of
the insurance, (ii) that the policies are primary and non-contributing with any
insurance that Landlord may carry, and (iii) that the policies cannot be
canceled, non-renewed, or coverage reduced except after thirty (30) days’ prior
notice to Landlord. If Tenant fails to provide Landlord with such certificates
or other evidence of insurance coverage, Landlord may obtain such coverage and
the cost of such coverage shall be Additional Rent payable by Tenant upon
demand.

 

d. Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder’s ratings of
at least A- and a financial rating of at least VII in the most current Best’s
Insurance Reports available on the Commencement Date, or if the Best’s ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) as to the commercial general liability policy,
name Landlord, any mortgagee, and any ground lessor or master lessor as
additional insureds under endorsements form CG 2010 1083 or such other
endorsement form approved by landlord in advance and in writing [other landlords
or tenants may be added as additional insureds in a blanket policy]; (iii)
provide that the insurance not be canceled, non-renewed or coverage materially
reduced unless thirty (30) days advance notice is given to Landlord; (iv) be
primary policies; (v) provide that any loss shall be payable notwithstanding any
gross negligence of Tenant which might result in a forfeiture thereunder of such
insurance or the amount of proceeds payable; (vi) have no deductible exceeding
TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000), unless approved in writing by
Landlord; and (vii) be maintained during the entire Term and any extension
terms.

 

e. Landlord’s Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.

 

f. Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights of recovery, claims, actions,
or causes of action against the other for any cost of damage to the Premises,
the Building, or any improvements therein, or any property of such party therein
or thereon, by reason of fire, the elements, or any other cause which would
typically be insured against under the terms of a special form property
insurance policy in Section 14 hereof, regardless of the amount of proceeds
payable under the insurance policies or the cause or origin including negligence
or the other party hereto. As respects all policies of insurance carried or
maintained pursuant to this Lease. Tenant and Landlord each waive the insurance
carriers’ rights of subrogation.

 

         

13

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

15. INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, Tenant shall indemnify and hold
harmless Landlord, Landlord’s mortgagees, any ground lessor or master lessor and
their respective partners, directors, officers, agents, and employees, from and
against any and all third-party claims, damages, losses, liabilities, lawsuits,
costs and expenses (including attorneys’ fees at all tribunal levels) arising
out of or related to (i) any activity, work, or other thing done, permitted or
suffered by Tenant in or about the Premises or the Building, (ii) any breach or
default by Tenant in the performance of any of its obligations under this Lease,
or (iii) any act or neglect of Tenant, or any officer, agent, employee,
contractor, servant, invitee or guest of Tenant. Landlord shall indemnify and
hold harmless Tenant and its partners, directors, officers, agents, and
employees from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys’ fees at all tribunal levels)
arising out of or related to any activity, work, or other thing done, permitted
or suffered by Landlord in or about the Exterior Common Areas.

 

16. QUIET ENJOYMENT. Subject to the terms of this Lease, Tenant shall have
possession of the Premises under the terms of this Lease without hindrance from
Landlord or anyone claiming by, through, or under Landlord, provided Tenant
promptly and fully complies in all material respects with all of its obligations
under this Lease. No action of Landlord working in the Building, or in repairing
or restoring the Premises, shall be deemed a breach of this covenant, nor shall
such action give to Tenant any right to modify this Lease either as to term,
rent payables or other obligations to be performed.

 

17. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.

 

a. Subordination and Attornment. Tenant agrees to execute within ten (10) days
after request to do so from Landlord or its mortgagee an agreement:

 

  i. Making this Lease superior or subordinate to the interests of the
mortgagee;

 

  ii. Agreeing to attorn to the mortgagee;

 

  iii. Giving the mortgagee notice of, and a reasonable opportunity (which shall
in no event be less than thirty (30) days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;

 

  iv. Permitting the mortgagee (or other purchaser at any foreclosure sale), and
its successors and assigns, on acquiring Landlord’s interest in the Premises and
the Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord’s interest is so acquired;

 

  v. Agreeing to attorn to any successor Landlord; and

 

  vi. Containing such other agreements and covenants on Tenant’s part as
Landlord’s mortgagee may reasonably request.

 

b. Non-Disturbance. Tenant’s obligation to subordinate its interests to any
mortgagee under Section 16.a.i., above is conditioned upon the mortgagee’s
agreement not to disturb Tenant’s possession and quiet enjoyment of the Premises
under this Lease so long as Tenant is in compliance with the terms of the Lease.

 

c. Estoppel Certificates. Tenant agrees to execute within five (5) business days
after request, and as often as requested, estoppel certificates confirming any
factual matter requested by Landlord which is true and is within Tenant’s
knowledge regarding this Lease, and the Premises, including but not limited to:
(i) the date of occupancy, (ii) Expiration Date, (iii) the amount of Rent due
and date to which Rent is paid, (iii) whether Tenant has any defense or offsets
to the enforcement of this Lease or the Rent payable, (iv) any default or breach
by Landlord, (v) whether this Lease, together with any modifications or
amendments, is in full force and effect, and (vi) such other factual matters as
Landlord may request. Tenant shall attach to such estoppel certificate copies of
any modifications or amendments to the Lease. Tenant acknowledges that its
failure to timely deliver the estoppel certificates required under this Section
will cause harm to Landlord, and therefore should Tenant fail to deliver such
certificate within ten

 

         

14

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

(10) business days after Landlord’s request, in addition to Landlord’s other
remedies for Tenant’s default under this Lease, Tenant shall pay to Landlord as
liquidated damages and not as a penalty, the sum of $250.00 per day for each day
from and after the fifth business day after Landlord’s request until the day
that Tenant delivers the certificate. Notwithstanding, Tenant shall not be
required to deliver more than four (4) estoppel certificates within any twelve
month period.

 

18. ASSIGNMENT – SUBLEASE.

 

a. Landlord Consent. Except as expressly permitted by this Section 18, Tenant
may not assign or encumber this Lease or its interest in the Premises arising
under this Lease, and may not sublet all or any part of the Premises and may not
grant any license, concession or other right of use or occupancy to any party
other than Tenant (together, a “Transfer”) without first obtaining the written
consent of Landlord. Landlord agrees not to unreasonably withhold, delay or
condition its approval of any proposed Transfer to any proposed tenant. In
making Landlord’s determination to approve or disapprove a proposed Transfer
hereunder, Landlord and Tenant agree that Landlord may withhold its consent to
any proposed Transfer, and such withholding of consent by Landlord will not be
deemed to be unreasonable (1) if the proposed use of the Premises by such
assignee or subtenant is not consistent with and comparable to the use of
comparable premises in Comparable Buildings or is not permitted by or would
contravene any provision of this Lease, including without limitation, Sections
1.e and 4.a, or (2) if the proposed assignee or subtenant shall be a government
subdivision or agency, or a person or entity who enjoys a diplomatic or
sovereignty immunity, or (3) the proposed assignee or subtenant is an existing
tenant of the Building or a party with whom Landlord is currently negotiating,
or (4) if the proposed sublease shall purport to be for a term, including
renewal options, which will continue after the expiration of the Lease Term, or
(5) if the proposed Transfer contains terms or provisions which are in conflict
with the rights and benefits granted or reserved to Landlord under this Lease,
or (6) if, in the case of a proposed assignment, the financial condition of the
proposed assignee is not such as would provide Landlord with reasonable
assurance that such proposed assignee shall be able to perform its obligations
under this Lease as such obligations become due; provided, however, that if the
proposed assignee has a minimum tangible net worth as determined by generally
accepted accounting principles of at least $100,000,000.00, such proposed
assignee’s financial condition shall be deemed acceptable to Landlord, or (7) if
Tenant is in default under this Lease. It is understood and agreed that the
reasons outlined above in the preceding sentence shall not be an exclusive list
of reasonable bases upon which Landlord may withhold its consent. One consent
shall not be the basis for any further consent.

 

b. Definition of Assignment. For the purpose of this Section 18, the word
“assignment” shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to an affiliate or subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose interest in the company
is fifty percent (50%) or more. The phrase “controlling percentage” means the
ownership of, and the right to vote, stock possessing at least fifty-one percent
(51%) of the total combined voting power of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the election of directors, or
such lesser percentage as is required to provide actual control over the affairs
of the corporation; except that, if the Tenant is a publicly traded company,
public trades or sales of the Tenant’s stock on a national stock exchange shall
not be considered an assignment hereunder even if the aggregate of the trades of
sales exceeds fifty percent (50%) of the capital stock of the company.

 

c. Permitted Assignments/Subleases. Notwithstanding the foregoing, and provided
Tenant is not entering into the Transfer for the purpose of avoiding or
otherwise circumventing the terms of this Section 18, and further provided that
Tenant is not then in default beyond any applicable cure period under the terms
of this Lease, and no conditions exist which, with the passage of time or giving
of notice, or both, would constitute such a default by Tenant, Tenant may assign
this Lease or sublease part or all of the Premises without Landlord’s consent
to: (i) any corporation, limited liability company, or partnership or other
entity that controls, is controlled by, or is under common control with, Tenant
(a “Tenant affiliate”); or (ii) any corporation, partnership, limited liability
company or other entity resulting from the merger or consolidation with Tenant
or to any entity that acquires all of Tenant’s assets as a going

 

         

15

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

concern of the business that is being conducted on the Premises; provided
however, the assignor remains liable under the Lease and the assignee or
sublessee is a bona fide entity and assumes the obligations of Tenant as of the
date of such assignment or sublease, such assignee or sublessee has a total net
worth (calculated in accordance with generally accepted accounting principles,
consistently applied) equal to or greater than Tenant’s net worth on the date
hereof, and continues the same Permitted Use as provided under Section 4. Any
subsequent change in control of a Tenant Affiliate resulting in that entity
ceasing to control, be controlled by, or be under common control with Tenant
shall be deemed a Transfer requiring Landlord’s consent.

 

d. Notice to Landlord. Landlord must be given prior written notice of every
Transfer.

 

e. Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant’s rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment, sublease or other Transfer shall not constitute
approval thereof by Landlord.

 

f. Tenant Not Released. No Transfer shall release Tenant of any of its
obligations under this Lease.

 

g. Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the Sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.

 

h. Excess Rents. If Landlord consents to any assignment or sublet pursuant to
this Section 18, then Tenant shall pay Landlord as Additional Rent, fifty
percent (50%) of any Bonus Rent received by Tenant. For purposes of this Lease,
“Bonus Rent” shall mean sums (i) which Tenant receives pursuant to the terms of
the assignment or sublet, whether or not denominated rentals under the transfer,
and which sums are in excess of total sums which Tenant is obligated to pay
Landlord under this Lease (to be pro-rated if only a portion of the Leased
Premises is subject to such transfer); less (ii) (a) reasonable leasing
commissions paid by Tenant; (b) other reasonable out-of-pocket costs paid by
Tenant, including reasonable attorneys’ fees, advertising costs, and expenses of
improvements or other expenses of readying the Leased Premises for occupancy by
the transferee; (c) any consideration paid to the transferee or any third party
to induce the transferee to consummate the transfer; and (d) out-of-pocket costs
paid by Tenant for tenant improvement work allowances or rent concessions, all
of which costs, for the purposes of determining the amounts payable to Landlord
shall be amortized on a straight line basis over the term of the Lease in the
case of an assignment or sublease. Tenant shall provided Landlord with written
invoices and receipts reasonably satisfactory to Landlord evidencing costs and
expenses paid by Tenant described in clause (ii) of the immediately preceding
sentence.

 

i. Landlord’s Fees. Tenant shall pay Landlord an administration fee of $1,000.00
per Transfer for which consent is required. If Landlord assists Tenant in
finding an assignee or subtenant, Landlord shall be paid a reasonable fee for
such assistance.

 

j. Notice to Landlord. Landlord must be given prior written notice of every
Transfer, and failure to do so shall be a default hereunder.

 

k. Intentionally Omitted.

 

l. Unauthorized Assignment or Sublease. Any unauthorized Transfer shall
constitute a default under the terms of this Lease. In addition to its other
remedies for Default, Landlord may elect to increase Base Rent to 150% of the
Base Rent reserved under the terms of this Lease.

 

         

16

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

19. DAMAGES TO PREMISES.

 

a. Landlord’s Restoration Obligations. If the Building or Premises are damaged
by fire or other casualty (“Casualty”), then Landlord shall repair and restore
the Premises to substantially the same condition of the Premises immediately
prior to such Casualty, subject to the following terms and conditions:

 

  i. The casualty must be insured under Landlord’s insurance policies, and
Landlord’s obligation is limited to the extent of the insurance proceeds
received by Landlord. Landlord’s duty to repair and restore the Premises shall
not begin until receipt of the insurance proceeds.

 

  ii. Landlord’s lender(s) must permit the insurance proceeds to be used for
such repair and restoration.

 

  iii. Landlord shall have no obligation to repair and restore Tenant’s trade
fixtures, decorations, signs, contents, or any Non-Standard Improvements to the
Premises.

 

b. Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease if: (i) the Premises is rendered wholly untenantable; (ii)
the Premises is damaged in whole or in part as a result of a risk which is not
covered by Landlord’s insurance policies; (iii) Landlord’s lender does not
permit a sufficient amount of the insurance proceeds to be used for restoration
purposes; (iv) the Premises is damaged in whole or in part during the last two
years of the Term; (v) the Building containing the Premises is damaged (whether
or not the Premises is damaged) to an extent of fifty percent (50%) or more of
the fair market value thereof; or (vi) Landlord reasonably determines that the
Premises or the Building cannot be substantially restored within one hundred
eighty (180) days after the Casualty (the “Restoration Period”). If Landlord
elects to terminate this Lease, then it shall give notice of the cancellation to
Tenant within sixty (60) days after the date of the Casualty. Tenant shall
vacate and surrender the Premises to Landlord within fifteen (15) days after
receipt of the notice of termination.

 

c. Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises (Landlord’s restoration obligation being limited to the
Initial Tenant Improvements and any approved permanently affixed alterations,
excluding Non-Standard Improvements) prior to the expiration of the Restoration
Period; (ii) the Restoration Period has not been delayed by force majeure; and
(iii) Tenant gives Landlord notice of the termination within fifteen 15 days
after the end of the Restoration Period (as extended by any force majeure
delays). If Landlord is delayed by force majeure, then Landlord must provide
Tenant with notice of the delays within fifteen (15) days of the force majeure
event stating the reason for the delays and a good faith estimate of the length
of the delays.

 

d. Tenant’s Restoration Obligations. Unless terminated, the Lease shall remain
in full force and effect, and Tenant shall promptly repair, restore, or replace
Tenant’s trade fixtures, decorations, signs, contents, and any Non-Standard
Improvements to the Premises. All repair, restoration or replacement shall be at
least to the same condition as existed prior to the Casualty. The proceeds of
all insurance carried by Tenant on its property shall be held in trust by Tenant
for the purposes of such repair, restoration, or replacement.

 

e. Rent Abatement. If Premises is rendered wholly untenantable by the Casualty,
then the Rent payable by Tenant shall be fully abated. If the Premises is only
partially damaged, then Tenant shall continue the operation of Tenant’s business
in any part not damaged to the extent reasonably practicable from the standpoint
of prudent business management, and Rent and other charges shall be abated
proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant’s business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant’s subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent.

 

f. Waiver of Claims. The abatement of the Rent and termination right set forth
above is Tenant’s exclusive remedy against Landlord in the event of a Casualty.
Tenant hereby waives all claims against Landlord for any compensation or damage
for loss of use of the whole or any part of the Premises and/or for any
inconvenience or annoyance occasioned by any Casualty and any resulting damage,
destruction, repair, or restoration.

 

         

17

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

20. EMINENT DOMAIN.

 

a. Effect on Lease. If all of the Premises are taken under the power of eminent
domain (or by conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises
is taken and Tenant can continue use of the remainder to the extent reasonably
practicable from the standpoint of prudent business management, then this Lease
will not terminate, but Rent shall abate in a just and proportionate amount to
the loss of use occasioned by the taking.

 

b. Right to Condemnation Award. Landlord shall be entitled to receive and retain
the entire condemnation award for the taking of the Building and Premises.
Tenant shall have no right or claim against Landlord for any part of any award
received by Landlord for the taking. Tenant shall have no right to make a claim
for any alleged value of the unexpired portion of this Lease, or its leasehold
estate, or for costs of removal, relocation, business interruption expense or
any other damages arising out of such taking. Tenant may assert a claim against
the condemning party (but not against Landlord ) for any moving expenses, loss
of profits, or taking of Tenant’s personal property (other than its leasehold
estate) to which Tenant may be entitled; provided that any such award shall not
reduce the amount of the award otherwise payable to Landlord for the taking of
the Building and Premises.

 

21. ENVIRONMENTAL COMPLIANCE.

 

a. Environmental Laws. The term “ Environmental Laws” shall mean all now
existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.

 

b. Tenant’s Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant’s
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies. Tenant shall execute affidavits, representations and the like, from
time to time, at Landlord’s request, concerning Tenant’s best knowledge and
belief regarding the presence of hazardous substances or materials on the
Premises.

 

c. Tenant’s Liability. Tenant shall hold Landlord, Landlord’s mortgagees, any
ground lessor or master lessor, and their respective partners, directors,
officers, agents, and employees free, harmless, and indemnified from any
penalty, fine, claim, demand, liability, cost, or charge whatsoever which
Landlord shall incur, or which Landlord would otherwise incur, by reason of
Tenant’s failure to comply with this Section 21 including, but not limited to:
(i) the cost of full remediation of any contamination to bring the Property into
the same condition as prior to the Commencement Date and into full compliance
with all Environmental Laws; (ii) the reasonable cost of all appropriate tests
and examinations of the Premises to confirm that the Premises and any other
contaminated areas have been remediated and brought into compliance with all
Environmental Laws; and (iii) the reasonable fees and expenses of Landlord’s
attorneys, engineers, and consultants incurred by Landlord in enforcing and
confirming compliance with this Section 21.

 

d. Limitation on Tenant’s Liability. Tenant’s obligations under this Section 21
shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of

 

         

18

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

Tenant’s use or occupancy of the Premises; (ii) which was not caused, in whole
or in part, by Tenant or Tenant’s agents, employees, officers, partners,
contractors or invitees; or (iii) to the extent such violation is caused by, or
results from the acts or neglects of Landlord or Landlord’s agents, employees,
officers, partners, contractors, other tenants, guests, or invitees.

 

e. Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively the “Auditors”) may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations (“Audits”) of the
Premises to confirm and monitor Tenant’s compliance with this Section 21. Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant’s Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant’s compliance with this Section 21. Tenant shall fully cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 21, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.

 

f. Landlord’s Liability. Landlord represents and warrants that, to the best of
Landlord’s knowledge, there are no hazardous materials on the Premises as of the
Commencement Date in violation of any Environmental Laws. Landlord shall
indemnify and hold Tenant harmless from any liability resulting from Landlord’s
violation of this representation and warranty.

 

g. Property. For the purposes of this Section 21, the term “Property” shall
include the Premises, Building, all Common Areas, the Land; all personal
property (including that owned by Tenant); and the soil, ground water, and
surface water of the real estate upon which the Building is located.

 

h. Tenant’s Liability After Termination of Lease. The covenants contained in
this Section 21 shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord under this Section 21.

 

22. DEFAULT.

 

a. Tenant’s Default. Tenant shall be in default under this Lease if Tenant:

 

  i. Fails to pay when due any Base Rent, Additional rent, or any other sum of
money which Tenant is obligated to pay, as provided in this Lease;

 

  ii. Breaches any other agreement, covenant or obligation in this Lease and
such breach is not remedied within thirty (30) days after Landlord gives Tenant
notice specifying the breach, or if such breach cannot, with due diligence, be
cured within thirty (30) days, Tenant does not commence curing within thirty
(30) days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice; provided, however, that if such
breach creates a hazardous condition, Tenant shall use good faith and diligent
efforts to cure such breach as promptly as possible.

 

  iii. Files any petition or action for relief under any creditor’s law
(including bankruptcy, reorganization, or similar action), either in state or
federal court, or has such a petition or action filed against it which is not
stayed or vacated within sixty (60) days after filing; or

 

  iv. Makes any transfer in fraud of creditors as defined in Section 548 of the
United States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a
receiver appointed for its assets (and the appointment is not stayed or vacated
within thirty (30) days), or makes an assignment for benefit of creditors.

 

         

19

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

b. Landlord’s Remedies. In the event of a Tenant default, Landlord at its option
may do one or more of the following:

 

  i. Terminate this Lease and recover all damages caused by Tenant’s breach,
including consequential damages for lost future rent;

 

  ii. Repossess the Premises, with or without terminating, and relet the
Premises at such amount as Landlord deems reasonable;

 

  iii. Recover from Tenant as final and liquidated damages a sum equal to the
difference between (a) the Base Rent and Additional Rent for the remainder for
the unexpired, existing term, and (b) the amount which Tenant proves would be
collected by reletting the premises to a single tenant reasonably acceptable to
Landlord, after deducting reasonable costs which Landlord would incur in
connection with such reletting, including without limitation, brokerage
commissions, tenant allowances, legal fees, and down-time, with such difference
discounted to present value using a rate equal to the discount rate of the
Federal Reserve Bank of Atlanta in effect on the date of termination, plus four
percent (4%).

 

  iv. Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord;

 

  v. Pursue any other remedy available in law or equity.

 

c. Landlord’s Expenses; Attorneys Fees. All reasonable expenses of Landlord in
repairing, restoring, or altering the Premises for reletting as general office
space, together with leasing fees and all other expenses in seeking and
obtaining a new Tenant, shall be charged to and be a liability of Tenant.
Landlord’s reasonable attorneys’ fees in pursuing any of the foregoing remedies,
or in collecting any Rent or Additional Rent due by Tenant hereunder, shall be
paid by Tenant.

 

d. Remedies Cumulative. All rights and remedies of Landlord are cumulative, and
the exercise of any one shall not be an election excluding Landlord at any other
time from exercise of a different or inconsistent remedy. No exercise by
Landlord of any right or remedy granted herein shall constitute or effect a
termination of this Lease unless Landlord shall so elect by notice delivered to
Tenant. The failure of Landlord to exercise its rights in connection with this
Lease or any breach or violation of any term, or any subsequent breach of the
same or any other term, covenant or condition herein contained shall not be a
waiver of such term, covenant or condition or any subsequent breach of the same
or any other covenant or condition herein contained.

 

e. No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Rent, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.

 

f. No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.

 

g. Summary Ejectment. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for summary ejectment from any court of
competent jurisdiction without prejudice to Landlord’s rights to otherwise
collect rents or breach of contract damages from Tenant.

 

         

20

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

23. MULTIPLE DEFAULTS.

 

a. Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant default under this Lease on two (2) or more occasions during any twelve
(12) month period, in addition to all other remedies available to Landlord, all
such rights and options shall automatically, and without further action on the
part of any party, expire and be of no further force and effect.

 

b. Increased Security Deposit. Should Tenant default in the payment of Base
Rent, Additional Rent, or any other sums payable by Tenant under this Lease on
two (2) or more occasions during any twelve (12) month period, regardless of
whether Landlord permits such default to be cured, then, in addition to all
other remedies otherwise available to Landlord, Tenant shall, within ten (10)
days after demand by Landlord, post a Security Deposit in, or increase the
existing Security Deposit to, a sum equal to three (3) months’ installments of
Base Rent. The Security Deposit shall be governed by the terms of this Lease.

 

c. Effect on Notice Rights and Cure Periods. Should Tenant default under this
Lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, any notice requirements or
cure periods otherwise set forth in this Lease with respect to a default by
Tenant shall not apply.

 

24. LANDLORD DEFAULT.

 

a. Landlord’s Default. Landlord shall be in default under this Lease if Landlord
fails to perform any of its obligations or breaches any agreement, covenant or
obligation in this Lease and such breach is not remedied within thirty (30) days
after Tenant gives Landlord notice specifying the breach, or if such breach
cannot, with due diligence, be cured within thirty (30) days, Landlord does not
commence curing within thirty (30) days and with reasonable diligence completely
cure the breach within a reasonable period of time after the notice; provided,
however, that if such breach creates a hazardous condition, Landlord shall use
good faith and diligent efforts to cure such breach as promptly as possible.

 

b. Tenant’s Remedies. In the event of a Landlord default, Tenant may commence an
independent action against Landlord for any remedy available to Tenant at law or
in equity, all such remedies to be cumulative and non-exclusive. In addition,
should Tenant obtain a monetary judgment against Landlord for breach of this
Lease, Tenant may offset such judgment against up to ten percent (10%) of each
monthly installment of Base Rent next due under this Lease until Tenant has
fully recovered the amount of such judgment.

 

25. BANKRUPTCY.

 

a. Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the “Code”) may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.

 

b. Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following:

 

  i.

In order to assure Landlord that any proposed assignee will have the resources
with which to pay all Rent payable pursuant to the provisions of this Lease, any
proposed assignee must have, as demonstrated to Landlord’s satisfaction, a net
worth and annual income (both as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth and
annual income of Tenant for the financial year immediately preceding the
Effective Date (as hereinafter defined), both increased by

 

         

21

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

 

seven percent (7%), compounded annually through the date of the proposed
assignment. It is understood and agreed that the financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.

 

  ii. Any proposed assignee must have been engaged in the conduct of business
for the five (5) years prior to any such proposed assignment, which business
does not violate the Use provisions under Section 4 above, and such proposed
assignee shall continue to engage in the Permitted Use under Section 4. It is
understood that Landlord’s asset will be substantially impaired if the trustee
in bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.

 

c. Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be personally bound by the provisions of this Lease.

 

26. NOTICES.

 

a. Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1m, or to such other address
as a party may specify by duly given notice.

 

b. Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN
OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery, (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party’s address as set forth above. Each
such notice, demand or request shall be deemed to have been received upon the
earlier of the actual receipt or refusal by the addressee or three (3) business
days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.

 

c. Address Changes. The parties shall notify the other of any change in address,
which notification must be at least fifteen (15) days in advance of it being
effective.

 

d. Notice by Legal Counsel. Notices may be given on behalf of any party by such
party’s legal counsel.

 

27. HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-will. Tenant shall continue to be bound by
all of the terms and conditions of this Lease, except that during such
tenancy-at-will Tenant shall pay to Landlord (i) Base Rent at the rate equal to
one hundred fifty percent (150%) of that provided for as of the expiration or
termination date, and (ii) any and all Operating Expenses and other forms of
Additional Rent payable under this Lease. The increased Rent during such holding
over is intended to compensate Landlord partially for losses, damages and
expenses, including frustrating and delaying Landlord’s ability to secure a
replacement tenant. If Landlord loses a prospective tenant because Tenant fails
to vacate the Premises on the Expiration Date, or on any termination of the
Lease after notice to do so, then Tenant will be liable for all damages,
including consequential damages, which Landlord may suffer as a result of such
holdover.

 

28. BROKER’S COMMISSIONS.

 

a. Broker. Each party represents and warrants to the other that it has not dealt
with any real estate broker, finder or other person with respect to this Lease
in any manner, except the Broker identified in Section 1m.

 

b. Landlord’s Obligation. Landlord shall pay any commissions or fees that are
payable to the Broker with respect to this Lease pursuant to Landlord’s separate
agreement with the Broker.

 

         

22

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

c. Indemnity. Each party shall indemnify and hold the other party harmless from
any and all damages resulting from claims that may be asserted against the other
party by any other broker, finder or other person (including, without
limitation, any substitute or replacement broker claiming to have been engaged
by indemnifying party in the future), claiming to have dealt with the
indemnifying party in connection with this Lease or any amendment or extension
hereto, or which may result in Tenant leasing other or enlarged space from
Landlord. The provisions of this Section shall survive the termination of this
Lease.

 

29. MISCELLANEOUS.

 

a. No Agency. Tenant is not, may not become, and shall never represent itself to
be an agent of Landlord, and Tenant acknowledges that Landlord’s title to the
Building is paramount, and that it can do nothing to affect or impair Landlord’s
title.

 

b. Force Majeure. The term “force majeure” means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, government interference (including
regulation, appropriation or rationing), unusual delay in governmental
permitting, unusual delay in deliveries or unavailability of materials,
unavoidable casualties, Act of God, or other causes beyond the Landlord’s
reasonable control. No obligation to pay money will be tolled by an event of
force majeure.

 

c. Building Standard Improvements. The term “Building Standard Improvements”
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.

 

d. Limitation on Damages. Notwithstanding any other provisions in this Lease,
Landlord shall not be liable to Tenant for any special, consequential,
incidental or punitive damages.

 

e. Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord’s default under this Lease, or any act or omission
of Landlord or its employees, agents, contractors, officers, directors,
stockholders or partners occurring on or about or relating to the Land, Building
or Premises, said money judgment may only be enforced against and satisfied out
of: (i) Landlord’s interest in the Building in which the Premises are located
including the rental income and proceeds from sale; and (ii) any insurance or
condemnation proceeds received because of damage or condemnation to, or of, said
Building that are available for use by Landlord. No other assets of Landlord or
said other parties exculpated by the preceding sentence shall be liable for, or
subject to, any such money judgment.

 

f. Interest. Should Tenant fail to pay any amount due to Landlord within 30 days
of the date such amount is due (whether Base Rent, Additional Rent, or any other
payment obligation), then the amount due shall begin accruing interest at the
rate of eighteen percent (18%) per annum, compounded monthly, or the highest
permissible rate under applicable usury law, whichever is less, until paid.

 

g. Legal Costs. Should Landlord or Tenant prevail in any legal proceedings
against the other for breach of any provision in this Lease, then the
non-prevailing party shall be liable for the costs and expenses of the
prevailing party, including its reasonable attorneys’ fees (at all tribunal
levels).

 

h. Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder; upon the sale of the
Premises or the Building, Landlord shall be relieved of all responsibility for
the Premises and shall be released from any liability thereafter accruing under
this Lease.

 

i. Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.

 

j. Transfer of Security Deposit. If any Security Deposit or prepaid Rent has
been paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent
to Landlord’s successor and upon such transfer, Landlord shall be released from
any liability for return of the Security Deposit or prepaid Rent.

 

         

23

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

k. Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.

 

l. Tenant’s Financial Statements. Upon request of Landlord, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available. The financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building.

 

m. Recordation. This Lease may not be recorded without Landlord’s prior written
consent, but Tenant and Landlord agree, upon the request of the other party, to
execute a memorandum hereof for recording purposes.

 

n. Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.

 

o. Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.

 

p. Entire Agreement. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof.

 

q. Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for Tenant. If Tenant
signs as a corporation, each of the persons executing this Lease on behalf of
Tenant does hereby covenant and warrant that Tenant is a duly authorized and
existing corporation, that Tenant has and is qualified to do business in the
State in which the Premises are located, that the corporation has a full right
and authority to enter into this Lease and that each of the persons signing on
behalf of the corporation is authorized to do so.

 

r. Terminology. The singular shall include the plural, and the masculine,
feminine or neuter includes the other.

 

s. Headings. Headings of sections are for convenience only and shall not be
considered in construing the meaning of the contents of such section.

 

t. Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.

 

u. Effective Date. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the “Effective Date”.

 

v. Radon. As required by law, Landlord makes the following disclosures to
Tenant:

 

RADON GAS: Radon is a naturally occurring radioactive gas, that when it has
accumulated in a building in sufficient quantities, may present health risk to
persons who are exposed to it over time. Levels of Radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding Radon and Radon testing may be obtained from your county public health
unit.

 

         

24

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

w. Patriot Act Representation. Landlord and Tenant each represent and warrant to
the other that it is not acting, directly or indirectly, for or on behalf of any
person, group, entity or nation named by the United States Treasury Department
as a Specialty Designated National and Blocked Person, or for or on behalf of
any person, group, entity or nation designated in Presidential Executive Order
13224 as a person who commits, threatens to commit, or supports terrorism; and
that it is not engaged in this transaction directly or indirectly on behalf of,
or facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation. Each party shall indemnify the other against
any claim or loss resulting from an asserted inaccuracy in its representation
set forth in the preceding sentence.

 

x. Fiber Optic Cabling. Landlord, at no cost to Tenant other than customary
charges permitted by the provider’s tariff agreement with the State of Florida,
shall provide conduit across the Land (entering the Land at different locations)
to the Building for redundant fiber optic cabling available and terminating to
the Building, supplied by MCI and Verizon. To the extent in Landlord’s
possession or control, Landlord shall provide to Tenant within 45 days of the
date hereof drawings of the existing LAN and telephone cables currently serving
and located in the Building.

 

y. Back-Up Power. Tenant may install up to two emergency generators and a UPS
system serving the Building and any future building(s) leased by Tenant, subject
to compliance with all Laws and Landlord’s reasonable approval of the
specifications, design and location of such facilities.

 

z. Landlord’s Personal Property. As of the Effective Date, the Premises contain
furniture, electronic equipment, and other personal property of Landlord more
specifically described on Exhibit F attached hereto (“Landlord’s Personalty”).
Tenant shall maintain Landlord’s Personalty in the condition existing as of the
Effective Date and surrender it to Landlord at the expiration or earlier
termination of this Lease it that same condition.

 

30. SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control: None

 

31. ADDENDA AND EXHIBITS. If any addenda are noted below, such addenda are
incorporated herein and made a part of this Lease.

 

  a. Lease Addendum Number One – “Work Letter”

  b. Lease Addendum Number Two – “Additional Rent - Operating Expense Pass
Throughs”

  c. Lease Addendum Number Three – “Option to Renew Lease Term”

  d. Lease Addendum Number Four – “Offer Right”

  e. Lease Addendum Number Five – “Tenant Parking Agreement”

  f. Exhibit A – Land

  g. Exhibit B – Premises

  h. Exhibit C – Commencement Agreement

  i. Exhibit D – Letter of Credit

  j. Exhibit E – Rules and Regulations

  k. Exhibit F – Landlord’s Personalty

 

         

25

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in three
originals, all as of the day and year first above written.

 

WITNESSES:   LANDLORD:     581 HIGHWOODS, L.P.,     a Delaware limited
partnership     By:  

Highwoods/Florida Holdings, L.P.,

a Delaware limited partnership

its sole general partner

/s/    ALICE GRIMM

--------------------------------------------------------------------------------

  By:  

Highwoods/FloridaGP Corp.,

a Delaware corporation, its

sole general partner

Alice Grimm

--------------------------------------------------------------------------------

Print Name

  By:  

/s/    STEPHEN A. MEYERS

--------------------------------------------------------------------------------

        Stephen A. Meyers     Title   Vice President – Tampa

/s/    LINDA PEERY

--------------------------------------------------------------------------------

  Date:  

February 28, 2005

--------------------------------------------------------------------------------

Linda Peery

--------------------------------------------------------------------------------

        Print Name         WITNESSES:  

TENANT:

SYNIVERSE TECHNOLOGIES, INC.

 

/s/    ROBERT F. GARCIA

--------------------------------------------------------------------------------

 

 

/s/    F. TERRY KREMIAN

--------------------------------------------------------------------------------

Robert F. Garcia

--------------------------------------------------------------------------------

      Signature Line Print Name   By:  

F. Terry Kremian, COO

--------------------------------------------------------------------------------

        Print Name

 

/s/    GILBERT L. MOSHER

--------------------------------------------------------------------------------

  Date:  

February 4, 2005

--------------------------------------------------------------------------------

Gilbert L. Mosher

--------------------------------------------------------------------------------

 

/s/    RAYMOND L. LAWLESS

--------------------------------------------------------------------------------

Print Name       Signature     By:  

Raymond L. Lawless, CFO

--------------------------------------------------------------------------------

    Date:  

February 25, 2005

--------------------------------------------------------------------------------

 

         

26

                 

TT

 

--------------------------------------------------------------------------------

INITIALS

--------------------------------------------------------------------------------

 

LL